DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 and 4-19, drawn to a filter assembly for use in an insufflation system.
Group II, claim(s) 2-3, drawn to a filter assembly for use in an insufflation system.
Group III, claim(s) 20, drawn to an elbow filter for use in an insufflation system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I lacks unity of invention with Group II because even though the inventions of these groups require the technical features of a filter medium, a housing comprising an inlet, an outlet and said filter medium, said housing defining a gases flow path through said filter medium between said inlet and said outlet, and at least one heating element being positioned in said housing, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Smargiassi et al. (U.S. Patent No. 4727871), hereinafter Smargiassi. 
Smargiassi teaches a filter assembly comprising a filter medium (bacteria filter 20; fig. 3), a housing (outer housing 12; fig. 3) comprising an inlet (inlet 14; fig. 1), an outlet (outlet 16; fig. 1) and said filter medium (bacteria filter 20 in outer housing 12; fig. 3), said housing defining a gases flow path through said filter medium between said inlet and said outlet (gases flow path indicated by arrows in fig. 3 traveling into outer housing 12 through inlet 14, through filter 20, and out outlet 16 (not labeled in fig. 3, but shown in fig. 1); col. 3:3-5), and at least one heating element being positioned in said housing (heating element 37 positioned in outer housing 12; fig. 3).
Group I lacks unity of invention with Group III because even though the inventions of these groups require the technical features of a filter medium and a housing comprising an inlet, an outlet and said filter medium, said housing defining a gases flow path through said filter medium between said inlet and said outlet, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Smargiassi.  
Smargiassi teaches a filter assembly comprising a filter medium (bacteria filter 20; fig. 3), a housing (outer housing 12; fig. 3) comprising an inlet (inlet 14; fig. 1), an outlet (outlet 16; fig. 1) and said filter medium (bacteria filter 20 is within outer housing 12; fig. 3), said housing defining a gases flow path through said filter medium between said inlet and said outlet (gases flow path indicated by arrows in fig. 3 traveling into outer housing 12 through inlet 14, through filter 20, and out outlet 16 (not labeled in fig. 3, but shown in fig. 1); col. 3:3-5).
Group II lacks unity of invention with Group III because even though the inventions of these groups require the technical features of a filter medium and a housing comprising an inlet, an outlet and said filter medium, said housing defining a gases flow path through said filter medium between said inlet and said outlet, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Smargiassi.  
Smargiassi teaches a filter assembly comprising a filter medium (bacteria filter 20; fig. 3), a housing (outer housing 12; fig. 3) comprising an inlet (inlet 14; fig. 1), an outlet (outlet 16; fig. 1) and said filter medium (bacteria filter 20 is within outer housing 12; fig. 3), said housing defining a gases flow path through said filter medium between said inlet and said outlet (gases flow path indicated by arrows in fig. 3 traveling into outer housing 12 through inlet 14, through filter 20, and out outlet 16 (not labeled in fig. 3, but shown in fig. 1); col. 3:3-5).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
A telephone call was made to Mitchell Hadley on 12/01/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783